DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-5, 7-16, 18, 21-23, and 26 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Volpi et al. (“Glycosaminoglycans and proteins: different behaviours in high-performance size-exclusion chromatography”, Journal of Chromatography, 630 (1993), pages 390-396; hereinafter Volpi) in view of Gilar et al. (US Publication 2009/0126466; hereinafter Gilar).
With regards to claim 1, Volpi teaches a method of determining the amount of a glycosaminoglycan in a recombinant protein sample, the method comprising: 
(page 392, left column);
(ii) separating the recombinant protein sample into a mobile phase fraction comprising the one or more recombinant proteins and a mobile phase fraction comprising the glycosaminoglycan (via HPSEC; page 392; left column), and 
(iii) using a detection device to determine the amount of glycosaminoglycan present in the mobile phase fraction containing the glycosaminoglycan, thereby determining the amount of glycosaminoglycan in the recombinant protein sample (page 394, right column),
wherein the method does not include a use of fluorescent labeling (no mentioning of fluorescent labeling used).
However, Volpi is silent regarding (italicized portion highlights limitation not taught) the method comprising: (i) subjecting a recombinant protein sample comprising one or more recombinant proteins and glycosaminoglycan to size-exclusion chromatography using a mobile phase comprising a salt and having a pH of 5.0 or lower.
Gilar teaches a method comprising subjecting a recombinant protein sample ([0033]) comprising one or more recombinant proteins and glycosaminoglycan ([0033]) to size-exclusion chromatography ([0040]) using a mobile phase ([0039]) comprising a salt ([0041]) and having a pH of 5.0 or lower ([0039]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method of modifying the mobile phase as taught by Gilar to the method of Volpi to find the optimum condition of the mobile phase to detect the separation of the sample through chromatography ([0004-0009]).
With regards to claim 4, Volpi, as combined with Gilar, teaches (citation(s) to Volpi unless specified otherwise) the method of claim 1, further comprising determining if the amount of glycosaminoglycan in the sample is above a threshold level (page 392, left column).  
With regards to claim 5, Volpi, as combined with Gilar, teaches (citation(s) to Volpi unless specified otherwise) the method of claim 4, wherein the threshold level is 2 microgram/ml (5mg/ml, page 392, left column).  
With regards to claim 7, Volpi, as combined with Gilar, teaches (citation(s) to Volpi unless specified otherwise) the method of claim 1, wherein the sample is unpurified (the sample was unpurified prior to being purified).  
With regards to claim 8, Volpi, as combined with Gilar, teaches (citation(s) to Volpi unless specified otherwise) the method of claim 1, wherein the sample is partially purified (page 391, right column).  
With regards to claim 9, Volpi, as combined with Gilar, teaches (citation(s) to Volpi unless specified otherwise) the method of claim 1, wherein the sample comprises one or more blood cascade proteins (it is noted that because Volpi teaches method of claim 1 and the current claim does not include other method steps, the inclusion of other components within the sample does not change the method as claimed.  Thus, Volpi is considered to teach the claimed method).  
With regards to claim 10 Volpi, as combined with Gilar, teaches (citation(s) to Volpi unless specified otherwise) the method of claim 9, wherein the sample comprises Factor VIIIFc or Factor IXFc (it is noted that because Volpi teaches method of claim 1 and the current claim does not include other method steps, the inclusion of other components within the sample does not change the method as claimed.  Thus, Volpi, as combined with Gilar, is considered to teach the claimed method).  
With regards to claim 11, Volpi, as combined with Gilar, teaches the method of claim 1.  However, Volpi, as combined with Gilar, is silent regarding wherein the glycosaminoglycan is negatively charged.  
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform the method as taught by Volpi, as combined with Gilar, to perform HPSEC on glycosaminoglycan having a negative charge with reasonable expectation of detecting the glycosaminoglycan as originally intended. 
With regards to claim 12, Volpi, as combined with Gilar, teaches the method of claim 1, Volpi is silent regarding wherein the glycosaminoglycan is dextran sulfate.  
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, the method as taught by Volpi is the performed on generic glycosaminoglycan.  Thus, specifying a type of glycosaminoglycan sample would be predictable to be detected using the same method as taught by Volpi.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform the method as taught by Volpi, as combined with Gilar, to 
With regards to claim 13, Volpi, as combined with Gilar, teaches the method of claim 12, wherein the dextran sulfate has a size of 6-8 kDa (see claim 12 above).  
With regards to claim 14, Volpi, as combined with Gilar, teaches (citation(s) to Volpi unless specified otherwise) the method of claim 1, wherein the glycosaminoglycan is heparin sulfate (highlighted portion, page 391, right column).  
With regards to claim 15, Volpi, as combined with Gilar, teaches (citation(s) to Volpi unless specified otherwise) the method of claim 2, wherein the detection device is a UV detector (page 392, left column, High-performance size-exclusion chromatography HPSEC).  
With regards to claim 16, Volpi, as combined with Gilar, teaches (citation(s) to Volpi unless specified otherwise) the method of claim 1, wherein the size-exclusion chromatography packing material and mobile phase allow for secondary interactions (page 391, left column).
With regards to claim 18, Volpi, as combined with Gilar, teaches (citation(s) to Volpi unless specified otherwise) the method of claim 1, wherein the size-exclusion chromatography is performed on a silica-based size-exclusion column (Protein Pak 125 and 300 columns, page 392, right column).
With regards to claim 21, Volpi, as combined with Gilar, teaches the method of claim 1, wherein the pH of the mobile phase is 4.0 or lower ([0039]; Gilar).
With regards to claim 22, Volpi, as combined with Gilar, teaches the method of claim 1, wherein the pH of the mobile phase is 3.0 or lower ([0039]; Gilar).
With regards to claim 23, Volpi, as combined with Gilar, teaches the method of claim 1, wherein the pH of the mobile phase is 2.5 ([0039]; Gilar).
With regards to claim 26, Volpi, as combined with Gilar, teaches (citation(s) to Volpi unless specified otherwise) the method of claim 1, wherein the sample comprises one or more protein hormones, regulatory proteins, or neurotrophic factors selected from the group consisting 
neurotrophic factor ligands (GDNF), neurturin, artemin, persephin, ciliary neurotrophic factor (CNTF), and neublastin (it is noted that because Volpi teaches method of claim 1 and the current claim does not include other method steps, the inclusion of other components within the sample does not change the method as claimed.  Thus, Volpi is considered to teach the claimed method).


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Volpi et al. (“Glycosaminoglycans and proteins: different behaviours in high-performance size-exclusion chromatography”, Journal of Chromatography, 630 (1993), pages 390-396; hereinafter Volpi) in view of Gilar et al. (US Publication 2009/0126466; hereinafter Gilar) as applied in claim 16, and further in view of Araki et al. (“Application of 2-aminopyridine fluorescence labeling in the analysis of in vivo and in vitro metabolism of dextran sulfate sodium by size-exclusion high-performance liquid chromatography”, Journal of Chromatography B: Biomedical Sciences and Applications, Volume 753, Issue 2,05 April 2001, pages 209-215; hereinafter Araki).
With regards to claim 17, Volpi, as combined with Gilar, teaches the method of claim 16, wherein the size-exclusion chromatography packing material is silica-based, has a pore size of between 100-200 Angstrom (Protein Pak 125, page 392, left column).
However, Volpi, as combined with Gilar, is silent regarding a particle size of 5 microns or less.  
Araki teaches a method of detecting glycosaminoglycan using a size-exclusion chromatography column having a particle size of 5 microns or less (Cosmosil 5Diol-120 packed column; page 211, left column, under heading HPLC conditions; see also Cosmosil Diol datasheet).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute one known column as taught by Volpi, as combined with Gilar, with another known column as taught by Araki with reasonable expectation of performing HPSEC on glycosaminoglycan as originally intended.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Volpi et al. (“Glycosaminoglycans and proteins: different behaviours in high-performance size-exclusion chromatography”, Journal of Chromatography, 630 (1993), pages 390-396; hereinafter Volpi) in view of Gilar et al. (US Publication 2009/0126466; hereinafter Gilar), and further in view of Cesaretti et al. (“Isolation and characterization of a heparin with high anticoagulant activity from the clam Tapes phylippinarium: evidence for the presence of a high content of antothrombin III binding site” Glycobiology vol. 14, no. 12, pp 1275-1284, 2004; hereinafter Cesaretti).
With regards to claim 25, Volpi, as combined with Gilar, teaches the method of claim 1.  However, Volpi, as combined with Gilar, is silent regarding wherein the salt is 200 mM NaCl.  
Cesaretti teaches glycosaminoglycan were eluted with a linear gradient of NaCl from 50 mM to 1.2M (page 1282; left column).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform the known elution of the glycosaminoglycan sample as taught by Cesaretti to the sample as taught by Volpi, as combined with Gilar, with reasonable expectation of eluting the glycosaminoglycan as originally intended. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853